DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Robinson in view of Ishihara (U.S. Patent No. 9387855) and Takaki teach the amended claim limitations as described in the rejection below.
Claim Objections
Claim 13 is objected to because of the following informalities:  
In claim 13, line 12, “periodically determining” should read “periodically determine”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. Patent No. 10502574; hereinafter Robinson) in view of Ishihara (U.S. Patent No. 9387855; hereinafter Ishihara) and further in view of Takaki et al. (U.S. Publication No. 2020/0031352; hereinafter Takaki).
Regarding claim 1, Robinson teaches a method for monitoring an on-vehicle yaw-rate sensor (Robinson: Col. 3, lines 37-40; i.e., the vehicle also includes a controller that receives the indication of the yaw rate provided by the yaw sensor),
the method comprising: determining a vehicle heading while the vehicle is in motion (Robinson: Col. 12, lines 37-41; i.e., sensor 308 comprises a direction sensor, such as a gyroscope for instance, that is mounted on platform 306 and aligned with a directional axis of a vehicle (e.g., axis 114, 116, or 118) to provide an indication of a direction of motion of the vehicle; the phrase ‘direction of motion’ implies the measurement is taken while the vehicle is in motion);
periodically (Robinson: Col. 4, lines 48-52; i.e.,  the controller may monitor passage of time from a time of a previous calibration, and may then initiate the calibration process in response to at least passage of a threshold amount of time from the time of the previous calibration) determining a first vehicle heading parameter based upon the vehicle heading (Robinson: Col. 19, lines 32-36; i.e., method 500 may involve detecting that the vehicle is stationary (e.g., using a GPS measurement, accelerometer measurements, other sensor measurements, tracking wheel motion, etc.), preventing rotation of the platform based on at least the detection);
determining, via the yaw-rate sensor, an observed yaw rate (Robinson: Col. 3, lines 25-36; i.e., the yaw sensor provides an indication of a yaw rate of rotation of the yaw sensor about a yaw axis of the yaw sensor);
and determining a vehicle speed (Robinson: Col. 8, lines 63-64; i.e., vehicle 200 (or a component thereof) could determine a velocity of vehicle 200).
While Robinson teaches determining angular change of direction of the vehicle during a turn, Robinson does not explicitly teach determining a lane curvature.
However, in the same field of endeavor, Ishihara teaches determining a lane curvature (Ishihara: Col. 5, lines 23-24; i.e., in step S13, the control apparatus 80 computes a curvature radius of the lane ahead of the vehicle 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Robinson to have further incorporated determining a lane curvature, as taught by Ishihara. Doing so would allow the system to correct the yaw angle of the vehicle based on the detected lane curvature (Ishihara: Col. 8, lines 32-33; i.e., the yaw angle Φ may be corrected based on the lane curvature radius RB).
Robinson further teaches periodically determining a second vehicle heading parameter based upon the observed yaw rate, the lane curvature, and the vehicle speed (Robinson: Col. 13, lines 51-53; i.e., sensor 408 can be configured as a yaw sensor to provide an indication of a direction of motion of a vehicle; Col. 7, lines 41-44; i.e., a roll rotation of vehicle 100 about roll axis 118 may occur as a result of vehicle 100 traveling along a curved driving surface, which may cause vehicle 100 to tilt sideways (i.e., roll-wise); Col. 16, line 62 – Col. 17, line 12; i.e., device 400 may also include a second actuator (not shown) that is configured to tilt sensor 408 against a direction of tilting angle 424… the extent of the tilting caused by the second actuator can be based on stored data (e.g., in data storage 214) that associates expected or predetermined tilting angles with vehicle motion characteristics such as speed of the vehicle during a turn, angular change of the direction of motion of the vehicle, etc.; the system provides a direction of motion based on the yaw rate reading which is effected by the tilt angle which is determined based on the turning angle/road curve and vehicle speed);
periodically determining a bias parameter based upon the periodically determined first vehicle heading parameter and the second vehicle heading parameter (Robinson: Col. 19, lines 28-32; i.e., the sensor may output a yaw rate measurement other than zero even if the sensor is stationary (e.g., actual yaw direction of sensor unchanged) due to the sensor being associated with a bias error; Col. 19, lines 37-39; i.e., method 500 may involve … receiving an indication of a bias yaw rate measurement from the sensor during the prevention of the rotation of the platform; the bias yaw rate measurement is based on stationary status and the nonzero yaw rate measurement).
Robinson does not explicitly teach determining a yaw-rate sensor bias parameter based upon the first vehicle heading parameter and the second vehicle heading parameter by determining a time-based mean value for the periodically determined bias parameter.
However, in the same field of endeavor, Takaki teaches determining a yaw-rate sensor bias parameter based upon the first vehicle heading parameter and the second vehicle heading parameter by determining a time-based mean value for the periodically determined bias parameter (Takaki: Par. 53; i.e., the error calculation unit 33 may compare a change in the first information and a change in the second information within a predetermined period of time during traveling of the own vehicle, thereby calculating as a difference of the first information from the second information as an error in the first information; Par. 60; i.e., the error calculation unit 33 may use an average of location information acquired from both the surroundings information and the location information; the system determines the error value based on the average of the parameters over a period of time);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Robinson and Ishihara to have further incorporated determining a yaw-rate sensor bias parameter based upon the first vehicle heading parameter and the second vehicle heading parameter by determining a time-based mean value for the periodically determined bias parameter, as taught by Takaki. Doing so would allow the system to use first and second information for error calculation from multiple sensors, rather than just one at a time (Takaki: Par. 60; i.e., The error calculation unit 33 may use either or both of surroundings information from the surroundings monitoring devices, such as the camera sensor 11, the radar sensor 12 and the like, and location information from the GNSS receiver, such as the GPS receiver 13, depending on situations).
Robinson further teaches determining, via the yaw-rate sensor, a first yaw term while the vehicle is in motion (Robinson: Col. 3, lines 25-36; i.e., the yaw sensor provides an indication of a yaw rate of rotation of the yaw sensor about a yaw axis of the yaw sensor. For example, the yaw sensor may comprise a gyroscope arranged to have a reference axis that is aligned with or substantially parallel to a yaw axis of the vehicle. Thus, in this example, if the direction of motion of the vehicle changes, then the amount and/or rate of change to the direction of the vehicle may be similar to (or may correspond to) the amount and/or rate of change to a yaw direction of the yaw sensor);
and determining a final yaw term based upon the first yaw term and the yaw-rate sensor bias parameter (Robinson: Col. 19, lines 39-46; i.e., determining the target value based on the bias yaw rate measurement … Through this process, for instance, method 500 can account for bias measurement errors as well as scale factor errors).
Regarding claim 2, Robinson in view of Ishihara and Takaki teaches the method according to claim 1. Robinson further teaches wherein determining the vehicle heading while the vehicle is in motion comprises monitoring input from a global navigation satellite system (GNSS) sensor to determine the vehicle heading (Robinson: Col. 8, GPS 226 may include any sensor (e.g., location sensor) configured to estimate a geographic location of vehicle 200. In some examples, vehicle 200 (or a component thereof) could determine a velocity of vehicle 200 and/or timing information (e.g., time, date, etc.) based on output from GPS 226).
Regarding claim 3, Robinson in view of Ishihara and Takaki teaches the method according to claim 1. Robinson further teaches wherein determining the vehicle heading while the vehicle is in motion comprises: determining, via a GNSS sensor, a map heading parameter (Robinson: Col. 8, line 66 – Col. 9, line 2; i.e., GPS 226 may include a transceiver configured to estimate a position of vehicle 200 with respect to the Earth, and/or estimate other data (e.g., velocity, time, etc.) based on signals from satellite(s));
determining, via a camera, a camera heading parameter (Robinson: Col. 10, lines 3-7; i.e., computer vision system 246 may be any system configured to process and analyze images captured by camera 234 in order to identify objects and/or features in the environment in which vehicle 200 is located, including, for example, traffic signals and obstacles);
and determining, via a third sensor, a third heading parameter (Robinson: Col. 9, lines 21-26; i.e., laser rangefinder or LIDAR 232 may be configured to operate in a coherent (e.g., using heterodyne detection) or an incoherent detection mode. In some examples, LIDAR unit 232 may include multiple LIDARs that each have a unique position and/or configuration suitable for scanning a particular region of an environment around vehicle 200).
Robinson does not teach determining respective first, second, and third weighting factors for the map heading parameter, camera heading parameter, and third heading parameter, respectively; and determining the first vehicle heading parameter based upon the map heading parameter, the camera heading parameter, the third heading parameter, and the respective first, second, and third weighting factors.
However, in the same field of endeavor, Takaki teaches determining respective first, second, and third weighting factors for the map heading parameter, camera heading parameter, and third heading parameter, respectively (Takaki: Par. 39; i.e., sensor readings may be weighted; the sensor readings including those of monitoring devices (Takaki: Par. 29) such as a camera, GPS, and LIDAR); and determining the first vehicle heading parameter based upon the map heading parameter, the camera heading parameter, the third heading parameter, and the respective first, second, and third weighting factors (Takaki: Par. 60; i.e., when using both the surroundings information and the location information, the error calculation unit 33 may use an average of location information acquired from both the surroundings information and the location information or a weighted average of location information acquired from both the surroundings information and the location information with weighting factors depending on situations; The parameter may be calculated based on a weighted average of the sensor heading parameters).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Robinson to have further incorporated determining respective first, second, and third weighting factors for the map heading parameter, camera heading parameter, and third heading parameter, respectively; and determining the first vehicle heading parameter based upon the map heading parameter, the camera heading parameter, the third heading parameter, and the respective first, second, and third weighting factors, as taught by Takaki. Doing so would allow the system to make determinations based more heavily on the information received from the most accurate sensors (Takaki: Par. 60; i.e., the location information acquired from the GNSS receiver is higher in accuracy than the surroundings information acquired from the surroundings monitoring devices. Therefore, preferably, when using either one of the surroundings information and the location information depending on situations, the location information acquired from the GNSS receiver may be used preferentially as the second information).
Regarding claim 4, Robinson in view of Ishihara and Takaki teaches the method according to claim 3. Robinson further teaches wherein the third sensor includes a surround-view camera (Robinson: Col. 9, lines 27-29; i.e., camera 234 may include any camera (e.g., a still camera, a video camera, etc.) configured to capture images of the environment in which vehicle 200 is located; Col. 9, lines 57-60; i.e., sensor system 204 may be implemented as multiple sensor units each mounted to the vehicle in a respective position (e.g., top side, bottom side, front side, back side, right side, left side, etc.); to capture images of the entire environment, the camera must be of the surround-view variety),
wherein determining, via the third sensor, the third heading parameter comprises determining the third heading parameter based upon the surround-view camera (Robinson: Col. 10, lines 3-7; i.e., computer vision system 246 may be any system configured to process and analyze images captured by camera 234 in order to identify objects and/or features in the environment in which vehicle 200 is located, including, for example, traffic signals and obstacles),
and wherein determining the first vehicle heading parameter comprises determining the first 20P050172 vehicle heading parameter based upon the map heading parameter, the camera heading parameter, and the third heading parameter (Robinson: Col. 10, lines 18-22; i.e., navigation and pathing system 248 may be configured to incorporate data from sensor fusion algorithm 244, GPS 226, LIDAR unit 232, and one or more predetermined maps so as to determine the driving path for vehicle 200; the sensor fusion algorithm includes data from the sensor system 204 which includes data from the camera).
Regarding claim 5, Robinson in view of Ishihara and Takaki teaches the method according to claim 3. Robinson further teaches wherein the third sensor includes a LIDAR device (Robinson: Col. 9, lines 15-17; i.e., laser range finder or LIDAR unit 232 may include any sensor configured to sense objects in the environment in which vehicle 200 is located using lasers),
wherein determining, via the third sensor, the third heading parameter comprises determining the third heading parameter based upon the LIDAR device (Robinson: Col. 9, lines 21-26; i.e., laser rangefinder or LIDAR 232 may be configured to operate in a coherent (e.g., using heterodyne detection) or an incoherent detection mode. In some examples, LIDAR unit 232 may include multiple LIDARs that each have a unique position and/or configuration suitable for scanning a particular region of an environment around vehicle 200),
and wherein determining the first vehicle heading parameter comprises determining the first vehicle heading parameter based upon the map heading parameter, the camera heading parameter, and the third heading parameter (Robinson: Col. 10, lines 18-22; i.e., navigation and pathing system 248 may be configured to incorporate data from sensor fusion algorithm 244, GPS 226, LIDAR unit 232, and one or more predetermined maps so as to determine the driving path for vehicle 200; the sensor fusion algorithm includes data from the sensor system 204 which includes data from the camera).
Regarding claim 6, Robinson in view of Ishihara and Takaki teaches the method according to claim 3. Takaki further teaches wherein the first, second, and third weighting factors for the map heading parameter, the camera heading parameter, and the third heading parameter, respectively, are dynamically determined based upon expected reliabilities of the map heading parameter from the GNSS sensor, the camera heading parameter from the camera, and the third heading parameter from the third sensor (Takaki: Par. 60; i.e., typically, the location information acquired from the GNSS receiver is higher in accuracy than the surroundings information acquired from the surroundings monitoring devices. Therefore, preferably, when using either one of the surroundings information and the location information depending on situations, the location information acquired from the GNSS receiver may be used preferentially as the second information; the surrounding monitoring devices (Takaki: Par. 29) include a camera, GPS, and LIDAR; the GNSS receiver has the highest accuracy of the monitoring devices, so it is given the highest weight).
Regarding claim 7, Robinson in view of Ishihara and Takaki teaches the method according to claim 1. Robinson further teaches the method further comprising detecting a fault associated with the yaw-rate sensor when the yaw-rate sensor bias parameter is greater than a threshold (Robinson: Col. 5, lines 10-14; i.e., the controller may estimate the direction of the vehicle based on the pitch orientation in response to the roll sensor indicating at least a threshold amount of change to the roll orientation of the vehicle).
Robinson does not appear to specifically disclose the threshold associated with the yaw-rate sensor being exceeded, but does disclose the threshold associated with the roll sensor being exceeded. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Robinson to have further incorporated detecting a fault with the yaw-rate sensor when a threshold is exceeded. Doing so would allow the system to determine that there is a fault with the yaw-rate sensor and determine the bias parameter (Robinson: Col. 19, lines 28-32; i.e., the sensor may output a yaw rate measurement other than zero even if the sensor is stationary (e.g., actual yaw direction of sensor unchanged) due to the sensor being associated with a bias error).
Regarding claim 8, Robinson in view of Ishihara and Takaki teaches the method according to claim 1. Robinson further teaches the method further comprising controlling operation of the vehicle based upon the final yaw term (Robinson: Col. 19, lines 40-44; i.e., the vehicle can rotate the platform at a rate of rotation that is also based on the determined target value (i.e., toward a bias rate of rotation that corresponds to the bias yaw rate measurement of a stationary sensor)).
Regarding claim 9, Robinson in view of Ishihara and Takaki teaches the method according to claim 1. Robinson further teaches wherein determining the first vehicle heading parameter based upon the vehicle heading comprises determining a first vehicle heading change rate based upon the first vehicle heading parameter (Robinson: Col. 12, lines 41-43; i.e., a gyroscope sensor 308 may provide an output signal that indicates a rate of change in a pointing direction of the gyroscope sensor (e.g., yaw direction)).
Regarding claim 10, Robinson in view of Ishihara and Takaki teaches the method according to claim 1. Robinson further teaches wherein determining, via the yaw-rate sensor, the second vehicle heading parameter comprises determining a second vehicle heading change rate based upon the second vehicle heading parameter (Robinson: Col. 13, lines 51-53; i.e., sensor 408 can be configured as a yaw sensor to provide an indication of a direction of motion of a vehicle (or rate of change thereof)).
Regarding claim 12, Robinson in view of Ishihara and Takaki teaches the method according to claim 1. Robinson further teaches wherein determining the vehicle heading while the vehicle is in motion comprises determining the vehicle heading during dynamic vehicle operation that includes operation on a curved roadway (Robinson: Col. 4, lines 61-63; i.e., the estimated yaw direction of the vehicle may still be prone to errors due to vehicle dynamics when the vehicle is turning around a corner; Col. 7, lines 41-43; i.e., a roll rotation of vehicle 100 about roll axis 118 may occur as a result of vehicle 100 traveling along a curved driving surface (e.g., road camber, etc.)).
Regarding claim 13, Robinson teaches a vehicle, comprising: a yaw-rate sensor (Robinson: Col. 3, lines 25-27; i.e., the yaw sensor provides an indication of a yaw rate of rotation of the yaw sensor about a yaw axis of the yaw sensor);
a second sensor arranged to monitor a vehicle heading (Robinson: Col. 8, line 66 – Col. 9, line 2; i.e., GPS 226 may include a transceiver configured to estimate a position of vehicle 200 with respect to the Earth, and/or estimate other data (e.g., velocity, time, etc.) based on signals from satellite(s));
and a controller, in communication with the yaw-rate sensor and the second sensor (Robinson: Col. 3, lines 37-40; i.e., the vehicle also includes a controller (e.g., computing device, circuitry, control system, etc.) that receives the indication of the yaw rate provided by the yaw sensor),
the controller including a memory device including an instruction set (Robinson: Col. 11, lines 32-34; i.e., data storage 214 may contain instructions 216 (e.g., program logic) executable by processor 212 to execute various vehicle functions),
the instruction set executable to: determine, via the second sensor, a vehicle heading while the vehicle is in motion (Robinson: Col. 12, lines 37-41; i.e., sensor 308 comprises a direction sensor, such as a gyroscope for instance, that is mounted on platform 306 and aligned with a directional axis of a vehicle (e.g., axis 114, 116, or 118) to provide an indication of a direction of motion of the vehicle; the phrase ‘direction of motion’ implies the measurement is taken while the vehicle is in motion),
periodically (Robinson: Col. 4, lines 48-52; i.e.,  the controller may monitor passage of time from a time of a previous calibration, and may then initiate the calibration process in response to at least passage of a threshold amount of time from the time of the previous calibration) determine a first vehicle heading parameter based upon the vehicle heading (Robinson: Col. 19, lines 32-36; i.e., method 500 may involve detecting that the vehicle is stationary (e.g., using a GPS measurement, accelerometer measurements, other sensor measurements, tracking wheel motion, etc.), preventing rotation of the platform based on at least the detection),
determine, via the yaw-rate sensor, an observed yaw rate (Robinson: Col. 3, lines 25-36; i.e., the yaw sensor provides an indication of a yaw rate of rotation of the yaw sensor about a yaw axis of the yaw sensor);
and determine a vehicle speed (Robinson: Col. 8, lines 63-64; i.e., vehicle 200 (or a component thereof) could determine a velocity of vehicle 200).
While Robinson teaches determining angular change of direction of the vehicle during a turn, Robinson does not explicitly teach determining a lane curvature.
However, in the same field of endeavor, Ishihara teaches determine a lane curvature (Ishihara: Col. 5, lines 23-24; i.e., in step S13, the control apparatus 80 computes a curvature radius of the lane ahead of the vehicle 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Robinson to have further incorporated determine a lane curvature, as taught by Ishihara. Doing so would allow the system to correct the yaw angle of the vehicle based on the detected lane curvature (Ishihara: Col. 8, lines 32-33; i.e., the yaw angle Φ may be corrected based on the lane curvature radius RB).
Robinson further teaches periodically determine a second vehicle heading parameter based upon the observed yaw rate, the lane curvature, and the vehicle speed (Robinson: Col. 13, lines 51-53; i.e., sensor 408 can be configured as a yaw sensor to provide an indication of a direction of motion of a vehicle; Col. 7, lines 41-44; i.e., a roll rotation of vehicle 100 about roll axis 118 may occur as a result of vehicle 100 traveling along a curved driving surface, which may cause vehicle 100 to tilt sideways (i.e., roll-wise); Col. 16, line 62 – Col. 17, line 12; i.e., device 400 may also include a second actuator (not shown) that is configured to tilt sensor 408 against a direction of tilting angle 424… the extent of the tilting caused by the second actuator can be based on stored data (e.g., in data storage 214) that associates expected or predetermined tilting angles with vehicle motion characteristics such as speed of the vehicle during a turn, angular change of the direction of motion of the vehicle, etc.; the system provides a direction of motion based on the yaw rate reading which is effected by the tilt angle which is determined based on the turning angle/road curve and vehicle speed);
periodically determine a bias parameter based upon the periodically determined first vehicle heading parameter and second vehicle heading parameter (Robinson: Col. 19, lines 28-32; i.e., the sensor may output a yaw rate measurement other than zero even if the sensor is stationary (e.g., actual yaw direction of sensor unchanged) due to the sensor being associated with a bias error; Col. 19, lines 37-39; i.e., method 500 may involve … receiving an indication of a bias yaw rate measurement from the sensor during the prevention of the rotation of the platform; the bias yaw rate measurement is based on stationary status and the nonzero yaw rate measurement);
Robinson does not explicitly teach determine a yaw-rate sensor bias parameter based upon the first vehicle heading parameter and the second vehicle heading parameter by determining a time-based mean value for the periodically determined bias parameter.
However, in the same field of endeavor, Takaki teaches determine a yaw-rate sensor bias parameter based upon the first vehicle heading parameter and the second vehicle heading parameter by determining a time-based mean value for the periodically determined bias parameter (Takaki: Par. 53; i.e., the error calculation unit 33 may compare a change in the first information and a change in the second information within a predetermined period of time during traveling of the own vehicle, thereby calculating as a difference of the first information from the second information as an error in the first information; Par. 60; i.e., the error calculation unit 33 may use an average of location information acquired from both the surroundings information and the location information; the system determines the error value based on the average of the parameters over a period of time);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Robinson and Ishihara to have further incorporated determine a yaw-rate sensor bias parameter based upon the first vehicle heading parameter and the second vehicle heading parameter by determining a time-based mean value for the periodically determined bias parameter, as taught by Takaki. Doing so would allow the system to use first and second information for error calculation from multiple sensors, rather than just one at a time (Takaki: Par. 60; i.e., The error calculation unit 33 may use either or both of surroundings information from the surroundings monitoring devices, such as the camera sensor 11, the radar sensor 12 and the like, and location information from the GNSS receiver, such as the GPS receiver 13, depending on situations).
Robinson further teaches determine, via the yaw-rate sensor, a first yaw term while the vehicle is in motion (Robinson: Col. 3, lines 25-36; i.e., the yaw sensor provides an indication of a yaw rate of rotation of the yaw sensor about a yaw axis of the yaw sensor. For example, the yaw sensor may comprise a gyroscope arranged to have a reference axis that is aligned with or substantially parallel to a yaw axis of the vehicle. Thus, in this example, if the direction of motion of the vehicle changes, then the amount and/or rate of change to the direction of the vehicle may be similar to (or may correspond to) the amount and/or rate of change to a yaw direction of the yaw sensor),
determine a final yaw term based upon the first yaw term and the yaw-rate sensor bias parameter (Robinson: Col. 19, lines 39-46; i.e., determining the target value based on the bias yaw rate measurement … Through this process, for instance, method 500 can account for bias measurement errors as well as scale factor errors),
and control operation of the vehicle based upon the final yaw term (Robinson: Col. 19, lines 40-44; i.e., the vehicle can rotate the platform at a rate of rotation that is also based on the determined target value (i.e., toward a bias rate of rotation that corresponds to the bias yaw rate measurement of a stationary sensor)).
Regarding claim 14, Robinson in view of Ishihara and Takaki teaches the vehicle according to claim 13. Robinson further teaches wherein the second sensor arranged to monitor the vehicle heading comprises a global navigation satellite system (GNSS) sensor (Robinson: Col. 8, GPS 226 may include any sensor (e.g., location sensor) configured to estimate a geographic location of vehicle 200. In some examples, vehicle 200 (or a component thereof) could determine a velocity of vehicle 200 and/or timing information (e.g., time, date, etc.) based on output from GPS 226).
Regarding claim 15, Robinson in view of Ishihara and Takaki teaches the vehicle according to claim 13. Robinson further teaches wherein the second sensor arranged to monitor the vehicle heading comprises a plurality of sensors including a GNSS sensor, a camera, and a third sensor (Robinson: Col. 8, lines 49-53; i.e., the sensors of sensor system 204 include a Global Positioning System (GPS) 226, an inertial measurement unit (IMU) 228, a RADAR unit 230, a laser rangefinder and/or LIDAR unit 232, and a camera 234);
and wherein the instruction set executable to determine, via the second sensor, a vehicle heading while the vehicle is in motion, comprises the instruction set executable to: determine, via the GNSS sensor, a map heading parameter (Robinson: Col. 8, line 66 – Col. 9, line 2; i.e., GPS 226 may include a transceiver configured to estimate a position of vehicle 200 with respect to the Earth, and/or estimate other data (e.g., velocity, time, etc.) based on signals from satellite(s)),
determine, via a camera, a camera heading parameter (Robinson: Col. 10, lines 3-7; i.e., computer vision system 246 may be any system configured to process and analyze images captured by camera 234 in order to identify objects and/or features in the environment in which vehicle 200 is located, including, for example, traffic signals and obstacles),
and determine, via a third sensor, a third heading parameter (Robinson: Col. 9, lines 21-26; i.e., laser rangefinder or LIDAR 232 may be configured to operate in a coherent (e.g., using heterodyne detection) or an incoherent detection mode. In some examples, LIDAR unit 232 may include multiple LIDARs that each have a unique position and/or configuration suitable for scanning a particular region of an environment around vehicle 200).
Robinson does not teach determining respective first, second, and third weighting factors for the map heading parameter, the camera heading parameter, and the third heading parameter, respectively, and determining the first vehicle heading parameter based upon the map heading parameter, the camera heading parameter, the third heading parameter, and the respective first, second, and third weighting factors.
However, in the same field of endeavor, Takaki teaches determining respective first, second, and third weighting factors for the map heading parameter, the camera heading parameter, and the third heading parameter, respectively (Takaki: Par. 39; i.e., sensor readings may be weighted; the sensor readings including those of monitoring devices (Takaki: Par. 29) such as a camera, GPS, and LIDAR), and determining the first vehicle heading parameter based upon the map heading parameter, the camera heading parameter, the third heading parameter, and the respective first, second, and third weighting factors (Takaki: Par. 60; i.e., when using both the surroundings information and the location information, the error calculation unit 33 may use an average of location information acquired from both the surroundings information and the location information or a weighted average of location information acquired from both the surroundings information and the location information with weighting factors depending on situations; The parameter may be calculated based on a weighted average of the sensor heading parameters).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Robinson to have further incorporated determining respective first, second, and third weighting factors for the map heading parameter, the camera heading parameter, and the third heading parameter, respectively, and determining the first vehicle heading parameter based upon the map heading parameter, the camera heading parameter, the third heading parameter, and the respective first, second, and third weighting factors, as taught by Takaki. Doing so would allow the system to make determinations based more heavily on the information received from the most accurate sensors (Takaki: Par. 60; i.e., the location information acquired from the GNSS receiver is higher in accuracy than the surroundings information acquired from the surroundings monitoring devices. Therefore, preferably, when using either one of the surroundings information and the location information depending on situations, the location information acquired from the GNSS receiver may be used preferentially as the second information).
Regarding claim 16, Robinson in view of Ishihara and Takaki teaches the vehicle according to claim 15. Robinson further teaches wherein the third sensor includes a surround-view camera (Robinson: Col. 9, lines 27-29; i.e., camera 234 may include any camera (e.g., a still camera, a video camera, etc.) configured to capture images of the environment in which vehicle 200 is located; Col. 9, lines 57-60; i.e., sensor system 204 may be implemented as multiple sensor units each mounted to the vehicle in a respective position (e.g., top side, bottom side, front side, back side, right side, left side, etc.); to capture images of the entire environment, the camera must be of the surround-view variety),
wherein the instruction set is executable to determine the third heading parameter based upon the surround-view camera (Robinson: Col. 10, lines 3-7; i.e., computer vision system 246 may be any system configured to process and analyze images captured by camera 234 in order to identify objects and/or features in the environment in which vehicle 200 is located, including, for example, traffic signals and obstacles),
and wherein the instruction set is executable to determine the first vehicle heading parameter based upon the map heading parameter, the camera heading parameter, and the third heading parameter (Robinson: Col. 10, lines 18-22; i.e., navigation and pathing system 248 may be configured to incorporate data from sensor fusion algorithm 244, GPS 226, LIDAR unit 232, and one or more predetermined maps so as to determine the driving path for vehicle 200; the sensor fusion algorithm includes data from the sensor system 204 which includes data from the camera).
Regarding claim 17, Robinson in view of Ishihara and Takaki teaches the vehicle according to claim 15. Robinson further teaches wherein the third sensor includes a LIDAR device (Robinson: Col. 9, lines 15-17; i.e., laser range finder or LIDAR unit 232 may include any sensor configured to sense objects in the environment in which vehicle 200 is located using lasers),
wherein the instruction set is executable to determine the third heading parameter based upon the LIDAR device (Robinson: Col. 9, lines 21-26; i.e., laser rangefinder or LIDAR 232 may be configured to operate in a coherent (e.g., using heterodyne detection) or an incoherent detection mode. In some examples, LIDAR unit 232 may include multiple LIDARs that each have a unique position and/or configuration suitable for scanning a particular region of an environment around vehicle 200),
and wherein the instruction set is executable to determine the first vehicle heading parameter based upon the map heading parameter, the camera heading parameter, and the third heading parameter (Robinson: Col. 10, lines 18-22; i.e., navigation and pathing system 248 may be configured to incorporate data from sensor fusion algorithm 244, GPS 226, LIDAR unit 232, and one or more predetermined maps so as to determine the driving path for vehicle 200; the sensor fusion algorithm includes data from the sensor system 204 which includes data from the camera).
Regarding claim 18, Robinson in view of Ishihara and Takaki teaches the vehicle according to claim 13. Robinson further teaches the method further comprising detecting a fault associated with the yaw-rate sensor when the yaw-rate sensor bias parameter is greater than a threshold (Robinson: Col. 5, lines 10-14; i.e., the controller may estimate the direction of the vehicle based on the pitch orientation in response to the roll sensor indicating at least a threshold amount of change to the roll orientation of the vehicle).
Robinson does not appear to specifically disclose the threshold associated with the yaw-rate sensor being exceeded, but does disclose the threshold associated with the roll sensor being exceeded. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Robinson to have further incorporated detecting a fault with the yaw-rate sensor when a threshold is exceeded. Doing so would allow the system to determine that there is a fault with the yaw-rate sensor and determine the bias parameter (Robinson: Col. 19, lines 28-32; i.e., the sensor may output a yaw rate measurement other than zero even if the sensor is stationary (e.g., actual yaw direction of sensor unchanged) due to the sensor being associated with a bias error).
Regarding claim 19, Robinson in view of Ishihara and Takaki teaches the vehicle according to claim 13. Robinson further teaches the vehicle further comprising the instruction set executable to control operation of the vehicle based upon the final yaw term (Robinson: Col. 19, lines 40-44; i.e., the vehicle can rotate the platform at a rate of rotation that is also based on the determined target value (i.e., toward a bias rate of rotation that corresponds to the bias yaw rate measurement of a stationary sensor)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661